Exhibit 10.1
SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
This Second Amendment to Executive Employment Agreement (the “Amendment”) is
made as of this 5th day of October, 2010 by and among COMM BANCORP INC., a
Pennsylvania business corporation (“Comm Bancorp”), COMMUNITY BANK AND TRUST
COMPANY, a Pennsylvania state-chartered banking institution (the “Bank”) and
WILLIAM R. BOYLE, an adult individual and resident of the Commonwealth of
Pennsylvania (“Executive”) to amend that certain Executive Employment Agreement
dated October 1, 2001 by and among Comm Bancorp, the Bank and the Executive (the
“Executive Agreement”).
WITNESSETH:
WHEREAS, Comm Bancorp and the Bank entered into an employment agreement dated
October 1, 2001 (“2001 Agreement”);
WHEREAS, the employment agreement was not amended to comply with Internal
Revenue Code Section 409A (“Section 409A”); and
WHEREAS, Comm Bancorp, the Bank, and the Executive wish to amend the 2001
Agreement to comply with Section 409A.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and intending to be legally bound hereby, the parties agree as
follows:
1. Amendments. The Executive Agreement is hereby amended as follows:
A. The paragraph 9.B. entitled “Disability” shall be deleted in its entirety and
the following paragraph submitted in its place:
DISABILITY. Disability shall have the meaning as set forth in Section 409A and
shall mean 1) the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or 2) the Executive is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Bank.

 

 



--------------------------------------------------------------------------------



 



B. Paragraph 9.D. entitled “Health and Good Reason” shall be deleted in its
entirety and the following paragraph submitted in its place:
HEALTH, GOOD REASON, AND CHANGE OF CONTROL. The Executive may terminate his
employment hereunder (1) if he becomes subject to a disability as defined in
paragraph 9.B. or (2) for Good Reason. The term “Good Reason” shall mean (i) any
assignment to the Executive, without his consent, of any duties other than those
specifically contemplated by paragraph 2 hereof, (ii) any removal of the
Executive from or any failure to re-elect the Executive to any of the positions
indicated in paragraph 2 hereof, except in connection with termination of the
Executive’s employment for Cause, (iii) failure of either Comm Bancorp or the
Bank, as the case may be, to comply with paragraph 5 hereof, and (iv) any other
material breach of either Comm Bancorp or the Bank of this Agreement.
Executive shall within ninety (90) days of the occurrence of any of the
foregoing events constituting Good Reason, provide notice to Comm Bancorp and
the Bank of the existence of the condition and provide Comm Bancorp and the Bank
thirty (30) days in which to cure such condition. In the event that Comm Bancorp
and Bank do not cure the condition within thirty (30) days of such notice,
Executive may resign from employment and give notice in writing to Comm Bancorp
and the Bank and the provisions of paragraph 10.B. of this Agreement shall
apply.
Within two (2) years of a change of control as defined in paragraph 11,
Executive may terminate employment and collect benefits under paragraph 10.B.
C. Paragraph 10 entitled “Payments upon Termination/Non-Extension” shall be
deleted in its entirety and the following new paragraph substituted in its
place:
PAYMENTS UPON TERMINATION/NON-EXTENSION
A. FOR CAUSE. If the Executive’s employment shall be terminated for Cause
pursuant to paragraph 9.C., Comm Bancorp and the Bank shall pay the Executive
his full Annual Salary through the date of termination at the rate in effect at
the time of termination (e.g. reimbursements and the value of his accrued but
unused fringe benefits), and neither Comm Bancorp nor the Bank shall have
further obligations to the Executive under this Agreement, except Executive
shall receive all other vested employee benefits to which Executive may be
entitled when due and payable.

 

2



--------------------------------------------------------------------------------



 



B. UNILATERAL, DEATH, DISABILITY AND GOOD REASON TERMINATION. If the Executive’s
employment by either Comm Bancorp or the Bank is terminated (other than pursuant
to paragraph 9.C), or if the Executive shall terminate his employment for Good
Reason or if the Executive’s employment shall be terminated because of death or
disability, then Comm Bancorp and the Bank shall pay the Executive (or his
estate in the case of death) within thirty (30) days of such termination date,
the lump sum equivalent (without discounting for present value) of his full
Annual Direct Salary from the date of termination for the remaining term of this
Agreement.
If Executive terminates his employment as a result of a Change of Control under
Paragraph 9.D or if Executive’s employment is terminated by the successor in
interest as a result of a change of control, then the Bank and Comm Bancorp
shall pay to the Executive, the Executive’s Annual Salary for twenty four
(24) months from the date of termination. In any such event, the Bank and Comm
Bancorp shall continue to provide long-term disability and medical benefits
throughout such period of time that a payment is made under this sub-paragraph
10.B. In the event that Comm Bancorp and the Bank are unable to continue to
provide such benefits because the Executive is no longer an employee, then Comm
Bancorp and the Bank shall provide the Executive a payment in an amount
necessary to reimburse Executive for the monthly payments made by him to obtain
substantially similar benefits. Executive shall receive all other vested
employee benefits to which Executive may be entitled when due and payable. All
other employee fringe benefits shall cease under the terms provided in the
respective plans.
Termination of employment shall having the meaning of “separation of service” as
defined in Section 409A.
D. A new paragraph 10.E. shall be added as follows:
SPECIFIED EMPLOYEE. If when the Executive’s employment terminates, the Executive
is a “specified employee,” as defined in Code Section 409A(a)(2)(B)(i), then
despite any provision of this Agreement or other plan or agreement to the
contrary, the Executive will not be entitled to the payments until the earliest
of: (a) the date that is at least six months after the Executive’s separation
from service (within the meaning of Code Section 409A) for reasons other than
the Executive’s death, (b) the date of the Executive’s death, or (c) any earlier
date that does not result in additional tax or interest to the Executive under
Code Section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum with any
remaining payments to commence in accordance with the terms of this Agreement or
other applicable plan or agreement.

 

3



--------------------------------------------------------------------------------



 



E. Paragraph 11 “Definition of Change of Control” shall be deleted in its
entirety and the following paragraph submitted in its place:
Definition of Change of Control. A Change of Control shall have the meaning as
set for in Internal Revenue Code Section 409A and the guidance and regulations
promulgated thereunder.
F. A new paragraph 19 shall be added as follows:
19. Section 409A. Any payments made pursuant to this Agreement, to the extent of
payments made from the date of termination through March 15th of the calendar
year following such date, are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the
“short-term deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the
extent such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made
upon an involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision.
The parties hereto intend that any and all post-employment compensation under
this Agreement satisfy the requirements of Section 409A or an exception or
exclusion therefrom to avoid the imposition of any accelerated or additional
taxes pursuant to Section 409A. Any terms not specifically defined shall have
the meaning as set forth in Section 409A.
2. REAFFIRMATION OF EXECUTIVE AGREEMENT. All of the other terms and conditions
of the Executive Agreement remain unchanged and are hereby ratified and affirmed
by the Bank and the Executive except to the extent that they may be inconsistent
with this Amendment. When this Amendment is executed by the parties hereto, it
shall become part of the Executive Agreement and shall have the same force and
effect as if the terms and conditions hereof were originally incorporated into
the Executive Agreement.
3. GOVERNING LAW. This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania and the United States of America.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed and sealed this Agreement the day
and the year first above written.

              ATTEST:   COMM BANCORP, INC.    
 
           
/s/ Scott A. Seasock
 
  By:   /s/ William F. Farber, Sr.
 
William F. Farber, Sr., Chairman, President    
Title:
      and Chief Executive Officer    
 
            ATTEST:   COMMUNITY BANK & TRUST COMPANY    
 
           
/s/ Scott A. Seasock
 
  By:   /s/ William F. Farber, Sr.
 
William F. Farber, Sr., Chairman, President    
Title:
      and Chief Executive Officer    
 
            WITNESS   EXECUTIVE    
 
            /s/ Scott A. Seasock   /s/ William R. Boyle                  
William R. Boyle    

 

5